Appeal from a decision and award of'the Workmen’s Compensation Board. Claimant’s husband was a ship fitter. On July 22, .1955 he suffered a heart attack while working on the job from which he died.a few days later. He was doing work which required some physical exertion, but it was not "arduous. His work was to lift a 15-pound ring into a place on a ship construction job and expand it manually by use of a turning device itself weighing 9 or 10 pounds. The day, however, was unusually hot and humid. The temperature was 82 at 8:00 a.m..and 96 at noon. The humidity was high through the.day and reached a maximum of 89%. Decedent was admitted to the hospital at 11:20 a.m. Cause of death was attributed to “ coronary thrombosis, nervous, physical and heat exhaustion ”. The work which decedent was doing was in the sun and in an environment closely related to the steel plates .and structural parts of the ship on which the work was being carried on.. A fellow workman testified that the steel walls and the floor of the “ compartment ” of the ship in which decedent was working were exposed to the sun. Although in parts of a hypothetical question asked of a medical witness there is some ’ inaccuracy as to just what work decedent was doing, the vital parts of the question are accurate. On this record, therefore, the board was able to find that the heart attack was precipitated by the environment and conditions of the work, the unusual heat and its accentuation by the sun and surrounding steel construction, coupled with the physical work being done. The .ease falls within the authority of Matter of Gallo v. Town of Islip Highway Dept. (1 A ,D 2d 706) and Matter of Altieri v. Morris (275 App. Div. 1009) . *874Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.